REASONS FOR ALLOWANCE

Claims 1-16 are allowed.

1. The following is an examiner's statement of reasons for allowance:
        The prior art of the record does not teach or further suggest the limitations of   “
selection of a user profile corresponding to the user, the user profile being recorded by the management unit or the at least one central control unit in a users repository; and in the case of an absence of a the user profile in the users repository creation in the users repository of a new user profile corresponding to the user; selection of a representative entity of the at least one home automation device, the representative entity being recorded by the management unit or the at least one central control unit in a representative entities repository; and in the case of an absence
of the representative entity in the representative entities repository, creation in the representative entities repository of a new representative entity of the at least one home automation device, wherein the representative entity is a data structure which represents a home automation device; and selection of an association between the user profile and the representative entity in an associations repository in which instances of associations are recorded by the  management unit or the at least one central control unit, update of the at least one access attribute; and in the case of an absence of the association in the associations repository, creation in the association repository of a new association between the user profile and the representative entity, the at least one access attribute being assigned to the new association between the user profile and the representative entity,” as recited in Applicant's claims 1-16.  Claims 1-16 of the instant application are allowed over said prior art of record.      

 2. Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.” 

CORRESPONDANCE INFORMATION

3. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                   
 
/DAVID R LAZARO/Primary Examiner, Art Unit 2455